NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 11-1986
                                  _____________

    PHYLLIS H. KISER, Executrix of the Estate of Orvin H. Kiser, Sr., Deceased,
                                       Appellant

                                         v.

A.W. CHESTERTON CO., A Massachusetts Corporation; CRANE PACKING CO., An
   Illinois Corporation formerly known as John Crane, Inc.; CROWN CORK & SEAL
  COMPANY, INC., A New York Corporation; EXXON MOBIL CORPORATION, A
       New Jersey Corporation formerly known as Mobil Oil Corporation; FOSTER
   WHEELER CORPORATION, A New Jersey Corporation; GENERAL ELECTRIC
 COMPANY, A New York Corporation; GENERAL REFRACTORIES COMPANY, A
      Pennsylvania Corporation; GEORGIA-PACIFIC CORPORATION, A Georgia
      Corporation; GOULDS PUMPS, INCORPORATED, A Delaware Corporation;
HARSCO INDUSTRIAL PATTERSON-KELLEY, A Division of Harsco Corporation as
successor to Patterson-Kelley Company. A Delaware Corporation; INGERSOLL-RAND
      COMPANY, A New Jersey Corporation; JOHN CRANE, INC., Not a Virginia
     Corporation; METROPOLITAN LIFE INSURANCE COMPANY, A New York
Corporation; RAPID AMERICAN CORPORATION, A New York Corporation; RILEY
POWER, INC., A Massachusetts Corporation formerly known as Babcock Borsig Power,
 Inc. formerly known as D.B. Riley, Inc. formerly known as Riley Stocker Corporation;
 SEPCO, INC., Not a Virginia Corporation; TRANE U.S. INC., Successor in Interest to
        American Standard Inc.; UNIROYAL, INC., A Delaware Corporation; CBS
 CORPORATION, A Delaware Corporation formerly known as Viacom, Inc., Successor
      by Merger to CBS Corporation, a Pennsylvania Corporation formerly known as
 Westinghouse Electric Corporation (“Westinghouse”); WARREN PUMPS, LLC, Not a
            Virginia Corporation; ZENITH PUMPS, Not a Virginia Corporation
                                    _____________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                      (D.C. No. 2-11-cv-60039 & 01-md-00875)
                    District Judge: Honorable Eduardo C. Robreno
                                    _____________



                                         1
                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 26, 2012

               Before: FUENTES, SMITH, and JORDAN, Circuit Judges

                                 (Filed: April 11, 2013 )
                                     _____________

                               OPINION OF THE COURT
                                   _____________

FUENTES, Circuit Judge:

      This asbestos personal injury case came before this Court on appeal from the

United States District Court for the Eastern District of Pennsylvania, which dismissed the

action as time barred under Virginia law. Kiser v. A.W. Chesterton Co., 770 F. Supp. 2d

745 (E.D. Pa. 2011).

      Recognizing that this appeal raised an important and unresolved question

concerning the accrual of a cause of action for injury from a latent asbestos-related

disease under the Virginia statute of limitations, on April 23, 2012 we entered an order

requesting that the Supreme Court of Virginia accept certification pursuant to Rule 5:40

of the Rules of the Supreme Court of Virginia, and answer the following question of law:

      Whether, under Va. Code § 8.01-249(4), a plaintiff’s cause of action for
      damages due to latent mesothelioma is deemed to accrue at the time of the
      mesothelioma diagnosis or decades earlier, when the plaintiff was
      diagnosed with an independent, non-malignant asbestos-related disease.

      The Supreme Court of Virginia accepted the certified question of law by order

entered June 8, 2012. On January 10, 2013 it issued an opinion, which was filed with this

court on April 3, 2013. For the reasons set forth by the Supreme Court of Virginia in




                                            2
Kiser v. A.W. Chesterton Co., 736 S.E.2d 910 (Va. 2013), we hereby affirm the decision

of the District Court, dismissing this action as time barred.




                                              3